—Order unanimously affirmed, with costs. Memorandum: Plaintiff appeals from an order denying his motion for summary judgment in an action in which it is alleged that defendant Burlakow effected certain transfers of real property for the purpose of defrauding his creditors and, in particular, the plaintiff, who holds an unsatisfied judgment. The complaint demands, inter alia, judgment declaring defendant Burlakow to be the true *1018owner of the property in question and appointing a receiver to administer the property for the purpose of paying plaintiff's outstanding judgment. The record establishes that triable issues of fact exist pertaining to whether defendant Burlakow caused the transfers to be made, whether the transfers were made without consideration, and whether they were made for the purpose of defrauding creditors. Accordingly, the motion was properly denied. (Arrow Bldrs. Supply Corp. v Royal Nat. Bank of N. Y., 21 NY2d 428, 431; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404.) (Appeal from order of Monroe Supreme Court—summary judgment.) Present—Moule, J. P., Cardamone, Dillon, Hancock, Jr., and Witmer, JJ.